FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2022

                                      No. 04-21-00471-CR

                                   Caleb Patrick DANIELS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 18-10-00155-CRF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       On June 2, 2022, we abated this appeal to allow the trial court to appoint new appellate
counsel for appellant, Caleb Patrick Daniels. We received a supplemental clerk’s record on June
24, 2022, which contains an order appointing appellate counsel, John Michael Lamerson, to
represent appellant in this appeal.

       It is therefore ordered that this appeal is reinstated on the docket of this court and that
appellant’s brief is due on or before July 25, 2022.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court